DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit”, “model information obtaining unit”, “operation information obtaining unit”, “determination unit”, “determination result output unit”, “instruction unit” “operation information output unit” and “specifying unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. All are generic placeholder with functional language. However, no structure for the generic placeholder is explained in claim nor specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “suitability” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “suitability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
6. The term “type” in claims 1, 3 and 4 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986.

7. Claim limitation ““selection unit”, “model information obtaining unit”, “operation information obtaining unit”, “determination unit”, “determination result output unit”, “instruction unit” “operation information output unit” and “specifying unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification did not disclose any structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘a selection unit that selects a type of an actual operation characteristic to be obtained from the sub-device’, ‘a model information obtaining unit that obtains, as model information, an operation characteristic estimated to be output from the sub-device that is suitable, the operation characteristic corresponding to the selected type’, ‘an operation information obtaining unit that obtains, as actual operation information, operation information regarding the actual operation characteristic of the sub-device’, ‘a determination unit that determines the suitability of the sub-device in accordance with a difference between the obtained actual operation information and the obtained model information’ and ‘a determination result output unit that outputs a determination result of the determination unit’ (claims 1 and 4).  These elements describe the concept of collecting, evaluating and display, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
-	Mental Processes 
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: system and method for collecting, evaluating and then send an opinion which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuichi et al. JP 2000297968 (hereinafter “Yuichi”) in view of Thumati et al. USP 9724979 (hereinafter “Thumati”)


As to claim 1, Yuichi teaches a determination device including at least one sub-device and a control device that controls the sub-device (paragraph 0005 “detector 57 detects the condensation temperature of the refrigerant in the indoor heat exchanger 56 during the heating operation” and FIG. 1, 4), and determining suitability of the sub-device (paragraph 0015 “determination is stabilized”), wherein the control device comprises: a selection unit that selects a type of an actual operation characteristic to be obtained from the sub-device (paragraph 0005 “refrigerant detected by the detector 57, the range in which the condensation temperature of the refrigerant detected by the detector 57 is less than 54° C. is the A zone, and the condensation temperature is 54° C. or higher 56 The temperature range of less than 0°C is the B zone, the condensation temperature of 56°C or more and less than 58°C is the C zone, the condensation temperature of 58°C or more and less than 60°C is the D zone, and the condensation temperature of 60°C or more and less than 65°C The E zone and the range where the condensing temperature is 65° C. or higher are defined as the F zone, and the outdoor controller 58 controls the frequency for changing the rotation speed of the compressor 53 to increase or decrease so that the indoor temperature becomes the set value, corresponding to each of these zones” and paragraph 0004).
Yuichi does not teaches a model information obtaining unit that obtains, as model information, an operation characteristic estimated to be output from the sub-device that is suitable, the operation characteristic corresponding to the selected type; an operation information obtaining unit that obtains, as actual operation information, operation information regarding the actual operation characteristic of the sub-device; a determination unit that determines the suitability of the sub-device in accordance with a difference between the obtained actual operation information and the obtained model information; and a determination result output unit that outputs a determination result of the determination unit.
However, Thumati teaches a model information obtaining unit that obtains, as model information, an operation characteristic estimated to be output from the sub-device that is suitable, the operation characteristic corresponding to the selected type (col. 1 lines 16-36 “measuring parameters of the heat exchanger. The method also includes retrieving from a first data structure an operating model for the heat exchanger based on the received environmental operating conditions, wherein the retrieved operating model includes estimated values for the sensors. The method also includes calculating differences between the estimated values and the measured values. The method also includes comparing the calculated differences to at least one threshold value” and abstract); an operation information obtaining unit that obtains, as actual operation information, operation information regarding the actual operation characteristic of the sub-device (abstract “measuring parameters of the heat exchanger are also received”); a determination unit that determines the suitability of the sub-device in accordance with a difference between the obtained actual operation information and the obtained model information (col.1 lines 16-50 “comparing the calculated differences to abnormal operation models in an abnormal operation library data structure, and, upon the calculated difference matching an abnormal operation model in the abnormal operation library data structure” and col. 8 lines 54-68); and a determination result output unit that outputs a determination result of the determination unit (col. 1 lines 16-50 “outputting an abnormal operation identity associated with the matched abnormal operation model”).
Yuichi and Thumati are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to air condition with heat exchanger.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above air condition with heat exchanger, as taught by Yuichi, and incorporating model information, as taught by Thumati.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling system for diagnosing and predicting performance below a specified performance level (i.e., below-specified performance) of an ECS. Often, abnormal operation of an ECS is difficult and time consuming to diagnose, as suggested by Thumati (col. 1 lines 6-10).
As to claim 2, Yuichi and Thumati teaches all the limitations of the base claims as outlined above.
 Yuichi further teaches wherein the control device further comprises an instruction unit that instructs the sub-device to output the operation information, and the sub-device includes an operation information output unit that outputs the operation information in response to an instruction from the instruction unit (paragraph 0003 “operation of this conventional example will be described. First, the pressure sensor 49 detects the discharge pressure of the compressor 41, and when the discharge pressure detected by the pressure sensor 49 reaches or exceeds the first limit value, the opening degree of the expansion valve 45 is adjusted. Expanding. When the second limit value higher than the first limit value is reached, the operating frequency of the compressor 41 is reduced, and the third limit value higher than the second limit value. When the above is reached, the operation of the compressor 41 is stopped to prevent overpressure” and paragraph 0029).

As to claim 3,  Yuichi and Thumati teaches all the limitations of the base claims as outlined above.
 Yuichi further teaches wherein the control device further comprises a specifying unit that specifies the type of the sub-device, and the selection unit selects the type of the operation characteristic in accordance with the specified type (paragraph 0005 “controller 58 controls the frequency for changing the rotation speed of the compressor 53 to increase or decrease so that the indoor temperature becomes the set value, corresponding to each of these zones”).

As to claim 4, is related to claim 1 with similar limitations also rejected by same rational.  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Bliss et al. USPGPUB 20170351226 teaches cloud-based diagnosis and maintenance system facilitates discovery and indexing of plant-wide data residing on various data platforms across multiple industrial facilities. The system includes an indexing system that automatically inventories industrial devices and other data sources located throughout the facilities, and identifies available data items on each data source. The indexing system indexes the discovered data items in a federated data model that can subsequently be searched to locate data items or tags of interest. The diagnosis and maintenance system also includes analysis tools that facilitate cross-facility analysis of the data model, allowing performance metrics to be compared across similar automation systems at different facilities. The system can also generate recommendations for improving performance metrics based on results of the comparative analysis.
Keres et al. USP 9513043 teaches a refrigerator, a sealed refrigerant system, and method are provided where the refrigerator includes at least a refrigerated compartment and a sealed refrigerant system including an evaporator, a compressor, a condenser, a controller, an evaporator fan, and a condenser fan. The method includes monitoring a frequency of the compressor, and identifying a fault condition in the at least one component of the refrigerant sealed system in response to the compressor frequency. The method may further comprise calculating a compressor frequency rate based upon the rate of change of the compressor frequency, wherein a fault in the condenser fan is identified if the compressor frequency rate is positive and exceeds a condenser fan fault threshold rate, and wherein a fault in the evaporator fan is identified if the compressor frequency rate is negative and exceeds an evaporator fan fault threshold rate.
Wichmann et al USPGPUB 2016/0146118 teaches a control method for optimizing an operation of a power plant having generating units during a selected operating period subdivided so to include regular intervals within which each of the generating units comprises one of an on-condition and an off-condition. The control method may include: determining a preferred case for each of the competing operating modes for the intervals; based upon the preferred cases, selecting proposed turndown operating sequences for the selected operating period; determining a shutdown operation for each of the generating units comprising the off-condition for one or more intervals during the selected operating period and, therefrom, calculating a shutdown economic outcome; determining a turndown operation for each of the generating units comprising the on-condition for one or more intervals during the selected operating period and, therefrom, calculating a turndown economic outcome; calculating a sequence economic outcome for each of the proposed turndown operating sequences; and comparing the sequence economic outcomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119